Title: 21st.
From: Adams, John Quincy
To: 


       The second division of the Class, read a forensic, upon the Question, whether the destroying of inferior animals, be a violation of the Laws of nature. Where so much may be said on one side, and so little on the other, there cannot I believe, be derived, much instruction from a debate. The pieces were almost all short, and I do not recollect, that any thing new was said. Mr. Wigglesworth, gave us in the afternoon, a lecture, and in the evening Mr. Williams, gave us a view at Saturn, through the telescope. The planet did not appear more than an inch in diameter, but the ring was quite plain. I could just perceive one of the Satellites, which appeared quite near the planet. We danced at Chandler 2d’s chamber.
      